DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 1, 2021, after Final Rejection in the Final Office Action of February 2, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on June 1, 2021, and a Preliminary Amendment on June 15, 2021, which have both been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “PRELIMINARY AMENDMENT” filed on June 15, 2021 (“Amendment”) as amendments filed after the RCE’s submission. 
Status of Claims
Claims 1 & 8 have been currently amended, claims 4, 11 & 14 have been presently cancelled, claims 2, 6-7, 9 & 13 were previously cancelled, and claims 3, 5, 10 & 12 were previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 1, 3-5, 8, 10-12 & 14 made in the FOA have been withdrawn as overcome, yet new such rejections arise, as can be seen below. Thus, claims 1, 3, 5, 8, 10 & 12 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.

Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.
As to claim 8, the limitations “transmitting, the electronic transaction device…” and “receiving, the electronic transaction device…” should be “transmitting, by the electronic transaction device…” and “receiving, by the electronic transaction device…”.
Also for claim 8, the “and” at the end of the paragraph reciting “generating, by the electronic transaction device, the agreement policy…and the policy requirements; and” should be removed because that paragraph is not the penultimate step of the method.
Further for claim 8, the limitation “and transmit the approved transaction data” towards the end of the paragraph beginning “upon receiving approval responses from all of the plurality of extracted…” should be “and transmitting the approved transaction data”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 8, 10 & 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an electronic transaction method involving storing a relationship map and policy requirements for parties to a transaction, generating an agreement policy for these parties and exchanging approval requests/responses as well as transaction data, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). 
Analysis: claim 8 (an “electronic transaction method”) is directed to a process in the instant case. The limitations of “storing, by an electronic transaction [entity] and a block distribution [entity], a relationship map which is information indicating a strength of a relationship between a plurality of parties, including the electronic transaction [entity] and a plurality of approval electronic [entities] involved in a predetermined transaction; storing, by the electronic transaction [entity] and the block distribution [entity], policy requirements, which are requirements for the plurality of parties involved in the predetermined transaction, necessary for the closing of the predetermined transaction, the predetermined transaction being a certain type of transaction and including transaction data; extracting, by the electronic transaction [entity] from the relationship map, a plurality of the approval electronic [entities] whose evaluation values indicate a strength of a relationship with the electronic transaction [entity] that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allowing the extracted approval electronic [entities] to be included in an agreement policy related to the predetermined transaction; generating, by the electronic transaction [entity], the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; and transmitting, [by] the electronic transaction [entity], an approval request to the plurality of extracted approval electronic [entities], the approval request including the transaction data and a request for approval based upon the generated agreement policy; receiving, [by] the electronic transaction [entity], approval responses from the plurality of extracted approval electronic [entities]; upon receiving approval responses from all of the plurality of extracted approval electronic [entities], generating, by the electronic transaction [entity], approved transaction data and transmit[ting] the approved transaction data to the block distribution [entity]; receiving, by the block distribution [entity], the approved transaction data from the electronic transaction [entity]; independently extracting, by the block distribution [entity] from the relationship map, the plurality of approval electronic [entities] whose evaluation values indicate a strength of a relationship with the electronic transaction [entity] satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic [entities] to be included in the agreement policy related to the predetermined transaction; independently generating, by the block distribution [entity], the agreement policy which is a condition related to the extracted approval electronic [entities], based upon the relationship map, and the policy requirements; determining, by the block distribution [entity], whether or not the approved transaction data received from the electronic transaction [entity] satisfies the independently generated agreement policy; and when the approved transaction data satisfies the independently generated agreement policy, generating, by the block distribution [entity], blockchain data based on the approved transaction data and transmitting the blockchain data to the electronic transaction [entity] and each of the plurality of approval electronic [entities], wherein the relationship map stored in each of the electronic transaction [entity] and the block distribution [entity] is maintained to store the same data and is periodically updated to store the same updated data” as drafted, is a process that, under the broadest reasonable interpretation, covers methods 
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the electronic transaction device, interacting with the block distribution device and the plurality of approval electronic devices, to perform all the steps. A plain reading of FIG. 3 as well as their associated descriptions on page 13 of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., page 13, lines 8-10 (“Each node includes: a processing device 41 (a processor) such as a CPU (Central Processing Unit), and the like”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The electronic transaction device, the block distribution device and the plurality of approval electronic devices are also recited at a high-level of generality, e.g., as generic devices performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the 
In addition to the electronic transaction device, the block distribution device and the plurality of approval electronic devices of independent claim 8, independent claim 1 also contain the generic computing components of: at least one processor, at least one non-transitory storage medium, and the software code or software per se component of at least one program.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the electronic transaction device (claims 1 & 8), the block distribution device (claims 1 & 8), the plurality of approval electronic devices (claims 1 & 8), the at least one processor (claim 1), the at least one non-transitory storage medium (claim 1), and the at least one program (claim 1) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 8 is not patent eligible, nor is independent claim 1 based on similar reasoning and rationale.
Dependent claims 3, 5, 10 & 12
In claims 3 & 10, the limitations of “The electronic transaction device coupled to the block distribution device according to claim 1, wherein the relationship map is generated or updated based upon at least either one of information on attributes of the parties in the predetermined transaction and transaction data acquired in the past” (claim 3) and “The electronic transaction method according to claim 8, further comprising the step of: generating or updating, by the electronic transaction device, the relationship map based upon at least either one of information on attributes of the parties involved in the predetermined transaction and transaction data acquired in the past” (claim 10), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., generate/generating and update/updating steps) in an electronic transaction method.
In claims 5 & 12, the limitations of “The electronic transaction device coupled to the block distribution device according to claim 3, wherein the at least one processor is further configured to: share the generated or updated relationship map with another electronic transaction device” (claim 5) and “The electronic transaction method according to claim 10, further comprising the step of: sharing, by the electronic transaction device, the generated or updated relationship map with another electronic transaction device” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., share/sharing steps) in an electronic transaction method.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 3, 5, 8, 10 & 12 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8, 10 & 12 rejected under 35 U.S.C. 103 as being unpatentable over Salama et al., U.S. Pat. Pub. 2015/0100477 A1 (“Salama”) in view of Uhr et al., U.S. Pat. Pub. 2018/0330348 A1 (“Uhr”).
As to claim 1, Salama teaches, suggests and discloses an “electronic transaction device,” (see, e.g., Salama, Abstract (“The disclosed embodiments include methods and systems for providing tokenized transaction accounts.”)) “comprising:”
“at least one processor; and”. See, e.g., Salama, Abstract, claims 1 & 4 (“one or more processors”); paras. [0006], [0027], [0029], [0039], [0048]-[0049], [0052], [0054] (same, part of servers 142, 152 or client device 104, payment network 130); [0052], [0056], [0058]-[0061] (“one or more processors 202”/”processor 202” of “computer system 200” in FIG. 2); [0007]-[0008], claims 10-14, 16-17 & 19-20 (“at least one processor”); [0084], [0096], [0098] (“[one or more] processor” executing instructions at or of e.g., belonging to or comprising vault 146, “processors” of system 150). 
“at least one non-transitory storage medium, the at least one [non-transitory] storage [medium] storing:”. See, e.g., Salama, paras. [0008], [0056], claim 20 (“non-transitory computer-readable medium”); [0089], [0098] (“Vault 146”). 
“a relationship map which is information indicating a relationship between a plurality of parties involved in a predetermined transaction; and”. See, e.g., Salama, paras. [0089] (“Vault 146 may access a stored mapping between merchant types and risk levels to assess whether the current transaction involves a high-risk merchant…Vault 146 may access stored historical data regarding previous transactions involving the transaction account to identify the types of merchants that conducted the transaction with the account. If…those transactions involved…high-risk business entities, vault 146 may trigger the dynamic or periodic update of the token for the corresponding transaction account.”); [0098] (“Vault 146 may also consider merchant type risk mapping data 832 in connection with the transaction account conditions 824. Merchant type risk mapping data 832 may include information reflecting relationships between merchants (e.g., name of merchants) and/or merchant types (e.g., sporting goods, grocery store, liquor store, etc.) and risk levels associated with the merchants and/or merchant types, similar to that disclosed above in connection FIG. 6.”); [0079]-[0080] (predetermined transaction).
“policy requirements, which are requirements for the plurality of parties involved in the predetermined transaction, necessary for the closing of the predetermined transaction”. See, e.g., Salama, paras. [0083] (“one or more conditions or rules”); [0085] (FIG. 6 and conditions and rules applied to a data structure); [0090] (rules and conditions to determine whether a token for a transaction account should be updated); [0091] (“vault 146 may apply one or more rules that [policy requirements], based on whether a high-risk condition exists, may adjust what data fields, portions of data fields, the logic and routines used to code the data, etc., to create the token for a user's transaction account. For instance, vault 146 may determine to trigger a token update, and/or change how the token is generated and represented in the tokenized transaction account, based on, for example, whether a certain number of the exemplary conditions (e.g., conditions 1-7) are met.”); [0092] (“vault 146 may refresh the token in accordance with the conditions or rules configured with vault 146 to create a refreshed tokenized transaction account (step 724).”); [0098] (“Vault 146 may also consider transaction account token settings 826, which may include information that controls how a token is created for a transaction account 822, such as rules governing the specified data, data fields, combination of data or data fields, etc. included in transaction account and used to create the token.”).
“at least one program, wherein the processor is configured to execute the at least one program to:”. See, e.g., Salama, paras. [0027] (“one or more software programs” for specific application programs (e.g., mobile “apps”)”); [0054], [0056]-[0057], [0059]-[0060] (“computer program”, “computer programs, sets of instructions, code, or data to be executed by processor 202”, “programs or other program instructions”, “program instructions”).
“extract, from the relationship map, a plurality of the approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic devices to be included in an agreement policy related to the predetermined transaction”. See above disclosures from Salama regarding conditions and rules and relationship maps; and para. [0087] (“For example, vault 146 may configure condition 1 such that it checks to see if the frequency of use meets a determined threshold, and if not, triggers the update of the token. For instance, user 1 may use their account more frequently than other users (e.g., more than 5 times a week), and thus vault 146 may determine that no trigger should be set to update user 1's transaction account no. 1... Vault 146 may determine a periodic update for any user account that fails to meet the threshold for condition 1. For example, for accounts used sparingly (e.g., used at low frequencies), vault 146 may determine that the identified account should have its token updated every day, every three days, every week, or any other specified period of time.”); [0090] (“As noted above, the exemplary conditions and rules, thresholds, and corresponding characteristics of those conditions may vary. The disclosed embodiments may implement other types of conditions to determine whether a token for a transaction account should be updated
“the predetermined condition being determined by the policy requirements and indicating a combination of the approval electronic devices including an essential approval electronic device selected from an essential approval electronic device list, the essential approval electronic device list including the approval electronic devices that have a relatively strong strength of relationship with the electronic transaction device, and a third party approval electronic device selected from a third party approval electronic device list, the third party approval electronic device list including the approval electronic devices that have a relatively weak strength of relationship with the electronic transaction device as compared to the approval electronic devices in the essential approval electronic device list”. See, above disclosures from Salama regarding conditions and rules and relationship maps; and e.g., paras. [0086]-[0091] (describing conditions 1-7 e.g. condition 7 is the risk level of business entities involved with previous transactions as predetermined conditions that parties whose evaluation values indicating a relationship must satisfy to be included in the agreement policy).
“generate an agreement policy which is a condition related to an approver of a certain type of transaction indicated by transaction data holding a predetermined transaction content, based upon the relationship map and the policy requirements.” See, e.g., Salama, paras. [0078] (“For example, business entity 160 and the business entity associated with payment network 130 may establish an agreement where the types of transaction accounts tokenized by system 140 are known or identifiable by primary network 130 [generate an agreement policy which is a condition related to an approver of a certain type of transaction indicated by transaction data holding a predetermined transaction content, based upon the relationship map and the policy requirements].”); creates the tokenized transaction account [certain type of transaction]…system 140 may be configured to randomize certain digits of PAN 464, but create a predetermined set of data values of PAN 464 (e.g., first 2 or 4 digits (etc.) of account serial number 484, expiration date 468, etc.). System 140 may provide to primary network 130 the predetermined set of data values and the location of those values in DPI 400 as token identification information [predetermined transaction content].”); [0080] (“System 140 may be configured to provide other ways of notifying payment network 130 to recognize a tokenized transaction account created by system 140. For example, system 140 may provide payment network 130 with a generated hash value that payment network 130 may use to decode certain predetermined data fields in a received transaction account to determine whether it is a tokenized transaction account [same].”).  
“transmit an approval request to the plurality of extracted approval electronic devices, the approval request including the transaction data and a request for approval based upon the generated agreement policy.” See, e.g., Salama, paras. [0039] (“For example, payment network 130 may provide an authorization request [approval request] to vault 146 [part of the plurality of extracted approval electronic devices] that includes a tokenized transaction account involved in a transaction [the approval request including the transaction data and a request for approval based upon the generated agreement policy].”); [0041] (“By way of example, vault 146 [part of the plurality of extracted approval electronic devices] may be configured to update, replace, refresh, modify, and delete a parent-generated token and/or lock authorizing a purchase made by a child at retailer X, but not at retailer Y.”); [0043] (“Merchant system 150 may exchange information with payment network 130 and system 140 over communications network 120 to obtain authorization for such purchase instruments.”); [0044] (“different authorization levels”); [0071] (“In turn, POS 156 [also alternatively part of the plurality of extracted approval electronic devices] may receive and send (directly, or through another computing device associated with merchant system 150 or with another system [same]) the transaction account (including the token) to payment network 130 for authorization and confirmation.”).
“receive approval responses from the plurality of extracted approval electronic devices; and”. See, e.g., Salama, para. [0081] (“For…payment network 130, this process may consist of known payment network processes for routing financial service accounts with an authorization request to the financial service account issuer (e.g., business entity 160) for authorization of the transaction account in a transaction [approval request]…server 142 [alterative extracted approval electronic device] may perform known financial service account transaction processes for authorizing a purchase transaction performed by client device 104 with POS 156, such as authenticating the account, debiting the account the amount of the purchase transaction, and providing merchant system 150 with the authorization for completing the purchase transaction [receive approval responses from the plurality of extracted approval electronic devices].”).
“upon receiving approval responses from all of the plurality of extracted approval electronic devices, generate approved transaction data and transmit the approved transaction data to the block distribution device, and”. See, e.g., Salama, para. [0081] server 142 [alterative extracted approval electronic device that sends a received approval] may perform known financial service account transaction processes for authorizing a purchase transaction performed by client device 104 with POS 156, such as authenticating the account, debiting the account the amount of the purchase transaction, and providing merchant system 150 with the authorization for completing the purchase transaction [generate approved transaction data and transmit the approved transaction data to the block distribution device].”).
“wherein the at least one processor of the block distribution device is configured to execute the at least one program of the block distribution device to:” (see above disclosures of the block distribution device).
“receive the approved transaction data from the electronic transaction device”. See above disclosures involving receiving transaction data.
“independently extract, from the relationship map, the plurality of approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic devices to be included in the agreement policy related to the predetermined transaction”. See above disclosures of the nearly identical extraction step, extracting parties, e.g., paras. [0087], [0090].
“independently generate the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements”. See above disclosures about independently generating agreement policies, 
“generate an agreement policy which is a condition related to an approver of the certain type of transaction…based upon the relationship map and the policy requirements”. See above disclosures about relationship map, policy requirements (rules and conditions), generating agreement policies, e.g., paras. [0078]-[0080], and extracting parties, e.g., paras. [0087], [0090].
“wherein the relationship map stored in each of the electronic transaction device and the block distribution device is maintained to store the same data and is periodically updated to store the same updated data”. See, e.g., Salama, paras. [0087] (“Vault 146 may determine a periodic update for any user account that fails to meet the threshold for condition 1…vault 146 may determine that the identified account should have its token updated every day, every three days, every week, or any other specified period of time.”); [0088] (“vault 146 may, based on condition 2, trigger a periodic or dynamic update of the token for user 1’s transaction account or accounts…Vault 146 may have access to a stored relationship map between identity or account theft locations and certain geographic locations to identify high, medium and/or low risk geographic locations regarding account transactions. If vault 146 determines that the current transaction is taking place in a high-risk location, it may trigger the update of the token for the user’s transaction account involved in the transaction…Vault 146 may be configured to…trigger the periodic token update of the transaction account (e.g., update the token within the next 1 to D transactions, or within the next period of time (e.g., hour, day, week), etc.”); [0089] (“Vault 146 may compare the type of product with a stored mapping periodic update of the token for the account used during the transaction. Vault 146 may access a stored mapping between merchant types and risk levels to assess whether the current transaction involves a high-risk merchant….vault 146 may trigger the…periodic update of the token for the corresponding transaction account); [0098] (“merchant type risk mapping data 832” and “product type risk mapping data 834” considered or stored by vault 146, which periodically updates this data, as disclosed above); claims 2 & 11 (same disclosures of periodic updates for data including maps).
However, Salama does not specifically or expressly disclose the limitations of “determine whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy; and when the approved transaction data satisfies the independently generated agreement policy, generate blockchain data based on the approved transaction data and transmit the blockchain data to the electronic transaction device and each of the plurality of approval electronic devices” as recited by claim 1.
Uhr cures this deficiency because Uhr teaches, suggests and discloses the above-recited limitations, specifically:
“determine whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy; and when the approved transaction data satisfies the independently generated agreement policy.” See, e.g., Uhr, paras. [0167] (“if the billing detail corresponds to a smart contract predetermined by the user, by using the identification information on the digital wallet acquired from the blockchain database 300 [determine whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy; and when the approved transaction data satisfies the independently generated agreement policy]”); [0210] (“As opposed to the above case where the user's approval is required, in the case of the automated approval according to the smart contract predetermined by the user as in the step of S197 [determine whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy, e.g., smart contract; and when the approved transaction data satisfies the independently generated agreement policy], the payment supporting server 200, without the user's approving process, may use the advance payment registered to be corresponding to the IoT device via the identification information on the digital wallet acquired from the blockchain database 300 to pay or support another device to pay for the billing detail from the service providing device 110 at a step of S198…in the case of the automated approval by the smart contract, the billing detail may include at least one of micro-payment, repeated payment of a same amount, and repeated payment of an amount less than a predetermined threshold, but the scope of the present invention is not limited thereto, and may include any payment set by the user as utilizing an automated approval [same, where again the generated agreement policy is the smart contract].”).  
“generate blockchain data based on the approved transaction data and transmit the blockchain data to the electronic transaction device and each of the plurality of approval electronic devices”. See, e.g., Uhr., paras. [0167] (“The above description shows that, in response to the billing transaction from the service providing device 110, the payment transmit the confirmation requesting transaction for payment to the digital wallet 130 [electronic transaction device and each of the plurality of approval electronic devices] to thereby allow the user to approve the payment, meanwhile, if the billing detail corresponds to a smart contract predetermined by the user, by using the identification information on the digital wallet acquired from the blockchain database 300 [generate blockchain data based on the approved transaction data and transmit the blockchain data to the electronic transaction device and each of the plurality of approval electronic devices], the payment supporting server 200 may transmit or support another device to transmit a request for payment for the billing detail to the fund source server corresponding to the digital wallet to allow the billing detail to be paid for, without any approval of the user [same].”); [0210] (“As opposed to the above case where the user's approval is required, in the case of the automated approval according to the smart contract predetermined by the user as in the step of S197, the payment supporting server 200, without the user's approving process, may use the advance payment registered to be corresponding to the IoT device via the identification information on the digital wallet acquired from the blockchain database 300 to pay or support another device to pay for the billing detail from the service providing device 110 at a step of S198…in the case of the automated approval by the smart contract, the billing detail may include at least one of micro-payment, repeated payment of a same amount, and repeated payment of an amount less than a predetermined threshold, but the scope of the present invention is not limited thereto, and may include any payment set by the user as utilizing an automated approval
Uhr also further teaches, suggests and discloses, in addition to Salama’s disclosure above, generating “agreement policy” with/or condition(s) e.g. smart contracts. See, e.g., Uhr, FIG. 10, paras. [0028] (“FIG. 10 is a drawing schematically illustrating a process of the payment for the cost generated at the IoT device using a smart contract”); [0128] (“Further, the payment may be made by a means configured by the user using a smart contract.”); [0167] (“if the billing detail corresponds to a smart contract predetermined by the user”); [0194] (“the payment supporting server 200 may register a predetermined advance payment as the advance payment corresponding to the IoT device 120 if the advance payment registered to be corresponding to the IoT device 120 falls below a predetermined threshold, in response to the smart contract predetermined by the user.”); [0200] (“Herein, if there is a smart contract predetermined by the user, the payment may be made according to the smart contract. For example, the smart contract may require the user's approval as in a step of S187, or may not require the user's approval as in a step of S197 which is the step of an automated approval.”); [0201], [0210], [0213], [0217], [0220]-[0221], [0223] (further discussion of smart contracts); [0215] (“Further, the smart contract may include one or more payment conditions for the billing detail… The smart contract may further include conditions for covering repairs to devices or installations for use or rent”).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Salama’s and Uhr’s above disclosures to teach, suggest or disclose all of the limitations of claim 1. The motivation to combine Salama with Uhr would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., determining whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy; and when the approved transaction data satisfies the independently generated agreement policy, generating blockchain data based on the See MPEP 2143. The Examiner further submits that the combination of Salama with Uhr would be particularly advantageous because it combines “methods and systems for providing tokenized transaction accounts” (Salama, Abstract) with “a method [and system] for paying a cost generated at an Internet of Things (IoT) device based on a blockchain” (Uhr, para. [0002]) so as to teach, suggest and disclose all the limitations of claim 1.
As to claim 8, Salama in view of Uhr also teaches, suggests and discloses an “electronic transaction method comprising the steps of: storing, by an electronic transaction device and a block distribution device, a relationship map which is information indicating a strength of a relationship between a plurality of parties, including the electronic transaction device and a plurality of approval electronic devices involved in a predetermined transaction; storing, by the electronic transaction device and the block distribution device, policy requirements, which are requirements for the plurality of parties involved in the predetermined transaction, necessary for the closing of the predetermined transaction, the predetermined transaction being a certain type of transaction and including transaction data; extracting, by the electronic transaction device from the relationship map, a plurality of the approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device that satisfy a   predetermined condition with respect to the certain type of transaction of the predetermined transaction and allowing the extracted approval electronic devices to be included in an agreement policy related to the predetermined transaction; generating, by the electronic transaction device, the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; and transmitting, the electronic transaction device, an approval request to the plurality of extracted approval electronic devices, the approval request including the transaction data and a request for approval based upon the generated agreement policy, the predetermined condition being determined by the policy requirements and indicating a combination of the approval electronic devices including an essential approval electronic device selected from an essential approval electronic device list, the essential approval electronic device list including the approval electronic devices that have a relatively strong strength of relationship with the electronic transaction device, and a third party approval electronic device selected from a third party approval electronic device list, the third party approval electronic device list including the approval electronic devices that have a relatively weak strength of relationship with the electronic transaction device as compared to the approval electronic devices in the essential approval electronic device list; receiving, the electronic transaction device, approval responses from the plurality of extracted approval electronic devices;   upon receiving approval responses from all of the plurality of extracted approval electronic devices, generating, by the electronic transaction device, approved transaction data and transmit the approved transaction data to the block distribution device; receiving, by the block distribution device, the approved transaction data from the electronic transaction device; independently extracting, by the block distribution device from the relationship map, the plurality of approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic devices to be included in the agreement policy related to the predetermined transaction; independently generating, by the block distribution device, the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; determining, by the block distribution device, whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy; and when the approved transaction data satisfies the independently generated agreement policy, generating, by the block distribution device, blockchain data based on the approved transaction data and transmitting the blockchain data to the electronic transaction device and each of the plurality of approval electronic devices,   wherein the relationship map stored in each of the electronic transaction device and the block distribution device is maintained to store the same data and is periodically updated to store the same updated data.” See portions of Salama & Uhr cited above for the nearly identical limitations in claim 1. For “electronic transaction method”: see, e.g., Salama, Abstract (“The disclosed embodiments include methods and systems for providing tokenized transaction accounts.”)).
As to claims 3 & 10, Salama also teaches, suggests and discloses “The electronic transaction device coupled to the block distribution device according to claim 1, wherein the relationship map is generated or updated based upon at least either one of information on attributes of the parties in the predetermined transaction and transaction data acquired in the past” (claim 3) and “The electronic transaction method according to claim 8, further comprising the step of: generating or updating, by the electronic transaction device, the relationship map based upon at least either one of information on attributes of the parties involved in the predetermined transaction and transaction data acquired in the past” (claim 10). See, e.g., Salama, para. [0089] (“Condition 4 may be related to a risk level associated with a pattern of previous locations that a user transaction account was used. [E.g.], vault 146 [relationship map calculation unit] may determine to trigger the dynamic or periodic update of the token for the transaction account if a history of transactions for the account shows transactions involving high-risk locations (e.g., similar to the locations determined for condition 3)...[and] may access a stored mapping between merchant types and risk levels to assess whether the current transaction involves a high-risk merchant. Similarly, condition 7 may be associated with the risk level of business entities involved in one or more previous transactions with the user's transaction account. Vault 146 may access stored historical data regarding previous transactions involving the transaction account to identify the types of merchants that conducted the transaction with the account. If a certain number of those transactions involved a certain number of high-risk business entities, vault 146 may trigger the dynamic or periodic update of the token for the corresponding transaction account.”).
As to claims 5 & 12, Salama also teaches, suggests and discloses “The electronic transaction device coupled to the block distribution device according to claim 3, wherein the at least one processor is further configured to: share the generated or updated relationship map with another electronic transaction device” (claim 5) and “The electronic transaction method according to claim 10, further comprising the step of: sharing, by the electronic transaction device, the generated or updated relationship map with another electronic transaction device” (claim 12). See above disclosures from Salama regarding the merchant data mapping in the vault 146 which can be shared with other devices such as merchant system 150 including a POS module 156, see, e.g., Salama, paras. [0042] (“Vault 146 may also communicate with components of system 140, such as server 142 and data repository 144, or other computing components of system 140, to perform processes consistent with the disclosed embodiments.”); [0043]-[0054] (describing merchant system 150, POS 156, client device 104, etc.).

Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 12-15 of the Amendment, under the heading of “35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 8 (an “electronic transaction method”) is directed to a process in the instant case. The limitations of “storing, by an electronic transaction [entity] and a block distribution [entity], a relationship map which is information indicating a strength of a relationship between a plurality of parties, including the electronic transaction [entity] and a plurality of approval electronic [entities] involved in a predetermined transaction; storing, by the electronic transaction [entity] and the block distribution [entity], policy requirements, which are requirements for the plurality of parties involved in the predetermined transaction, necessary for the closing of the predetermined transaction, the predetermined transaction being a certain type of transaction and including transaction data; extracting, by the electronic transaction [entity] from the relationship map, a plurality of the approval electronic [entities] whose evaluation values indicate a strength of a relationship with the electronic transaction [entity] that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allowing the extracted approval electronic [entities] to be included in an agreement policy related to the predetermined transaction; generating, by the electronic transaction [entity], the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; and transmitting, [by] the electronic transaction [entity], an approval request to the plurality of extracted approval electronic [entities], the approval request including the transaction data and a request for approval based upon the generated agreement policy; receiving, [by] the electronic transaction [entity], approval responses from the plurality of extracted approval electronic [entities]; upon receiving approval responses from all of the plurality of extracted approval electronic [entities], generating, by the electronic transaction [entity], approved transaction data and transmit[ting] the approved transaction data to the block distribution [entity]; receiving, by the block distribution [entity], the approved transaction data from the electronic transaction [entity]; independently extracting, by the block distribution [entity] from the relationship map, the plurality of approval electronic [entities] whose evaluation values indicate a strength of a relationship with the electronic transaction [entity] satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic [entities] to be included in the agreement policy related to the predetermined transaction; independently generating, by the block distribution [entity], the agreement policy which is a condition related to the extracted approval electronic [entities], based upon the relationship map, and the policy requirements; determining, by the block distribution [entity], whether or not the approved transaction data received from the electronic transaction [entity] satisfies the independently generated agreement policy; and when the approved transaction data satisfies the independently generated agreement policy, generating, by the block distribution [entity], blockchain data based on the approved transaction data and transmitting the blockchain data to the electronic transaction [entity] and each of the plurality of approval electronic [entities], wherein the relationship map stored in each of the electronic transaction [entity] and the block distribution [entity] is maintained to store the same data and is periodically updated to store the same updated data” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an electronic transaction device, interacting with a block distribution device and a plurality of approval electronic devices (which included an extracted plurality of approval electronic devices), nothing in the claim precludes the steps recited in claim 8 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 8 recites an abstract idea, as does independent claim 1 based on similar reasoning/rationale, contrary to Applicants’ arguments on pages 12-15 of the Amendment. Moreover, the amendments made to the claims merely recite determining strengths of relationships between devices, which is clearly comparison analysis that can be performed by human beings.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 14-15 of the Amendment that to the extent, or even assuming arguendo that the claims recite an abstract idea, they still somehow provide particular limitations that integrate the abstract idea of methods of organizing human activity into a practical application. The above is inaccurate because as can generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 8) perform the steps of: storing, by an electronic transaction entity and a block distribution entity, a relationship map which is information indicating a strength of a relationship between a plurality of parties, including the electronic transaction entity and a plurality of approval electronic entities involved in a predetermined transaction (a human being e.g. electronic transaction entity or block distribution entity, storing data or a document); storing, by the electronic transaction entity and the block distribution entity, policy requirements, which are requirements for the plurality of parties involved in the predetermined transaction, necessary for the closing of the predetermined transaction, the predetermined transaction being a certain type of transaction and including transaction data (same); extracting, by the electronic transaction entity from the relationship map, a plurality of the approval electronic entities whose evaluation values indicate a strength of a relationship with the electronic transaction entity that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allowing the extracted approval electronic entities to be included in an agreement policy related to the predetermined transaction (a human being performing See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as an electronic transaction device or processor). Consequently, the present claims clearly and 
Moreover, contrary to Applicants’ implied suggestion made generally on pages 14-15 of the Amendment that the claims are somehow impliedly directed to a particular improvement in a technological field, provide a technical solution to a technical problem, or recite something “significantly more” than the alleged judicial exception, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of processing and administering electronic transactions, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (more efficiently processing transactions using relationship maps, agreement policies, conditions and blockchain, etc.) to a business problem (the convenience/efficiency problems encountered in processing transactions using relationship maps, agreement policies, conditions and blockchain, etc.) in a business field (processing transactions), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1, 3, 5, 8, 10 & 12 
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 15-21 of the Amendment, under the header of “35 U.S.C. §103”, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection. Specifically, Salama teaches, suggests and discloses the new claim amendments involving gauging strength relationships between the devices as it did in the previously cancelled dependent claims. Moreover, to the extent that Salama does not teach any newly added limitations, Uhr cures those deficiencies, as detailed and discussed above. Thus, claims 1, 3, 5, 8, 10 & 12 stand rejected under 35 U.S.C. 103, as described in more detail above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Yang, U.S. Pat. Pub. 2020/0065300 A1 – for disclosing “system and methods and components thereof for Directed Acyclic Graph (DAG) based methods and systems of transaction processing in a distributed ledger” (para. [0003]).
Vatnani et al., U.S. Pat. Pub. 2016/0267409 A1 – for disclosing “generated entity relationship mapping” (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
December 27, 2021
                                                                                                                                                                                                    
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/3/2022